Citation Nr: 0005622	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  93-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder.

2. Entitlement to service connection for residuals of a left 
leg injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This case has been remanded by the Board in December 1994 and 
November 1998.  In part, the 1998 remand was after reopening 
of a final claim concerning the left leg so that de novo 
consideration could be undertaken.  The case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2. Service medical records, including the appellant's 
separation physical examination, do not contain any 
complaints, clinical findings or diagnoses for the claimed 
acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).

3. The appellant has presented no competent medical evidence 
showing the presence of a an acquired psychiatric 
disorder, including PTSD (1) during his period of active 
military service, (2) within one year after service or 
showing (3) a nexus between a diagnosis of any psychiatric 
disorder in the post service period and any incident or 
event of his military service.  A diagnosis of PTSD is not 
shown by the record.

4. There is no competent evidence of record indicating that 
the appellant suffers from the residuals of a left leg 
injury or fracture that was the result of any in-service 
occurrence or event.

5.	The Board in September 1985 denied the veteran's claim of 
entitlement to service connection for hypertension.  The 
veteran did not file a Motion for Reconsideration with the 
Board and could not file a Notice of Appeal with the 
United States Court of Appeals for Veterans Claims as the 
Court was not in existence.

6. Evidence associated with the claims file since the 
September 1985 decision is cumulative in nature and is not 
so significant that it must be considered in order to 
decide fairly whether the appellant is entitled to service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD, is not well 
grounded and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a left leg injury is not well grounded and 
there is no further statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The Board's September 1985 decision denying service 
connection for hypertension is final.  38 U.S.C.A. 
§§ 5104, 7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

4.  New and material evidence has not been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Affairs) (Court) issued a decision holding that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
Morton v. West, 13 Vet. App. 205 (1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Alternatively, where a veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, and a psychosis became manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of the disease during the period of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1999).

Medical evidence of record does not establish that the 
appellant has been diagnosed with PTSD.  Thus, the Board must 
deny the appellant's claim for service connection for PTSD on 
the basis that the first element of a well grounded claim has 
not been shown - that is, evidence does not demonstrate a 
current disorder.  Although the appellant has been diagnosed 
with psychiatric disorders, including undifferentiated 
somatoform disorder, dependent personality disorder, and 
paranoid schizophrenic reaction, no psychosis was noted 
during the first year following separation from service.  
Further, no opinion has been offered providing a nexus 
between any current psychiatric disorder and service.

It is noted that the appellant was not in Vietnam, nor has 
combat with the enemy been alleged.  He was treated for a 
psychosis associated with drug or poison intoxication, in 
1976.  This was reported to be the first psychiatric 
hospitalization.  Subsequently, records reveal, as noted 
above, varying psychiatric diagnoses.  At no time, however, 
is there competent medical opinion that relates any of the 
disorders to an event or occurrence in service.

2. Entitlement to service connection for residuals of a left 
leg injury.

As set forth above, in Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The appellant claims that he has residuals of a left leg 
fracture incurred while jumping from an airplane at Fort 
Benning, Georgia in September 1968 while in service.  
However, service medical records only show that he sustained 
a sprained right ankle at that time.  Minimal edema, which 
cleared within two days, was noted.  No further lower 
extremity symptoms or complaints were noted during service 
and, on separation examination, the appellant's lower 
extremities were found to be normal.  Significantly, on 
physical examination for separation, clinical history did not 
include a history of any broken bones, and physical 
examination of the lower extremities revealed no pertinent 
abnormality.

Alternatively, when examined for enlistment into the Reserve 
in July 1976, there was a recorded history of broken bones.  
It was recorded that the appellant had sustained a broken 
tibia in 1967.  It is noted that this is before entry into 
service.  There were no pertinent abnormalities of the lower 
extremity described.

The appellant was seen following service in March 1980 for 
complaints of deep pain in the left calf muscles, which had 
been occurring on and off for the prior two weeks.  Muscle 
spasm was ruled out at that time.  In May 1980, an outpatient 
note noted pain and tenderness in the left lower extremity 
with a history of minor trauma.  Osteomyelitis was ruled out.  
The appellant was seen again by treating physicians for 
complaints of pain in the left leg and morning stiffness in 
the left knee in March 1982, May 1982, and June 1982.  No 
objective pathology was found; x-rays were described as 
"normal."  At no time were these symptoms related to 
service.

During a May 1995 VA examination, the appellant gave the 
aforementioned history of jumping from a plane, relating that 
he suffered a broken leg.  The appellant stated that he went 
to the dispensary after this accident, was placed in a splint 
and was prescribed pain medication with crutches and light 
duty for the next one to two weeks.  At the time of the 
examination, the appellant complained of knee pain and the 
examining physician diagnosed him with chronic intermittent 
left leg and knee pain secondary to the landing injury while 
in service.  However, no diseases or injuries of the 
musculoskeletal system were found objectively.  X-rays 
revealed no evidence of residual fracture.

A VA examination was scheduled in March 1999 to determine any 
residuals of a left leg, although the appellant failed to 
report.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of a left leg 
injury well grounded.  Caluza, 7 Vet. App. at 498.  The 
appellant has failed to provide competent medical evidence 
which establishes the existence of a current left leg 
disability.  Pain alone, without a diagnosed or identified 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  Further, evidence recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner does not constitute competent medical evidence, 
satisfying the requirement of competent evidence as set forth 
in Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the 
history of the fractured leg has not been supported by any 
competent evidence, and the record shows no clinical 
residuals thereof.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. § 
5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of current existence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of a left leg injury as not 
well grounded.


3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension.  The Board denied the appellant's claim in 
September 1985 on the basis that the record did not show a 
nexus between the current disorder and any incident or 
incurrence in service.  At that time, the Board considered 
service medical records, and May and June 1982 VA medical 
records.  The Board concluded that there was no evidence of a 
nexus between the appellant's hypertension, first diagnosed 
over thirteen years after service, and any incident or event 
in service.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the 
appellant could not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), as the Court did not exist prior to 1988.  The 
decision was not otherwise challenged, and accordingly, the 
Board's 1985 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(b) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(a) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts for consideration, the Board will 
not reopen the claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the evidence submitted or associated with the record since 
the September 1985 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The various outpatient reports and VA examinations 
associated with the claims file since that time do not in any 
manner relate the appellant's hypertension to his military 
service.  Although the evidence is "new" in the sense that 
it was not of record at the time of the prior denial of this 
claim, it is not probative - the evidence simply does not 
provide a medical link showing that the treatment for 
hypertension years after service was attributable to an 
incident or event of the appellant's military service.  
Hence, this evidence is essentially cumulative of evidence 
previously before the Board in 1985.  Accordingly, it 
provides no basis to reopen this claim.  Nothing in the 
evidence submitted suggests there is any relationship between 
the veteran's service and the onset of Hypertension.

With respect to the above, the Board finds that the 
appellant's pleadings and statements essentially reiterate 
his previously considered contentions with respect to the 
claimed disability, and as such are not considered to be new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
incurred in service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held not to be 
competent evidence for such purpose, and thus material); see 
also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for hypertension.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (VA's "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for residuals of a left leg 
injury is denied.

New and material evidence sufficient to reopen the claim for 
service connection for hypertension not having been 
submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

